Maxwell, J.:
A rehearing is asked in this case and in the other Kissimmee City cases on the ground that “the Court overlooked or did not consider the point raised in appellee’s brief, that the (Kissimmee City) act having been passed more than sixty days after the annual election * * could not be retroactive, and no legal assessment could be held for 1889 under said act, but that the assessment for that year should have been under the old law.” It is true that in the opinion rendered the Court did not refer specifically to the point mentioned ; and this can be accounted for by the fact that the petition of appellee to have the assessment set aside did not allege as a ground of illegality that the assessment was made under the act, instead of being made under the old law, but only that the Assessor was not legally elected, having been elected more than sixty days after the annual election of the town, and three days before the passage of the act; and by the further fact that in appellee’s brief, besides referring to unimportant incongruities and inconsistencies of the act, the principal reason in support of the point related to the illegality of the Assessor’s election. So that, in disposing of the question relating to the Assessor, the Court regarded the point mentioned in the petition for rehearing as also virtually disposed of, Moreover, except so far as it may be supposed that the act was not intended to be operative in the year 1889, because it was impracticable to appoint an Assessor for that year within sixty days after the annual town election, as the act *11provides should be done, there can not be a question as to the intention of the legislature to make the act operative for the year 1889. This is shown by the express terms of the act itself. It was approved June 8th, 1889, and had no other purpose, as shown by its.title, than to enable the Town Council to levy taxes and provide for a more complete assessment of the property of the town, and it directs (Sec. 13), “that this shall become a law in full force and virtue, upon its passage and approval by the Governor.”
‘A rehearing is denied.